SECURITY NATIONAL FINANCIAL CORPORATION 5300 South 360 West, Suite 250 Salt Lake City, Utah 84123 Telephone (801) 264-1060 April 6, 2011 U. S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20002 Attn: David Irving Re: Security National Financial Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Form 10-Q for Fiscal Quarter Ended September 30, 2010 File No. 000-09341 Dear Mr. Irving: The following constitutes supplemental information to the information contained in the letter of February 17, 2011 from Security National Financial Corporation (the “Company”) with respect to the above-referenced Form 10-K for the fiscal year ended December 31, 2009 and Form 10-Q for the fiscal quarter ended September 30, 2010. Attached to this letter are the mortgage loan aging schedules which were included in the footnotes to the Company’s Form 10-K report for the year ended December 31, 2010.As noted in the footnotes to the consolidated financial statements for the years ended December 31, 2010 and 2009, the Company provides an allowance for loan losses on its mortgage loans held for investment.The allowance is comprised of two components.The first component is an allowance for collectively evaluated impairment that is based upon the Company’s historical experience in collecting similar receivables.The second component is based upon individual evaluation of loans that are determined to be impaired. Upon determining impairment the Company establishes an individual impairment allowance based upon an assessment of the fair value of the underlying collateral.In addition, when a mortgage loan is past due more than 90 days, the Company does not accrue any interest income and proceeds to foreclose on the real estate.All expenses for foreclosure are expensed as incurred.Once foreclosed the carrying value will approximate the lower of cost or fair value and the amount is classified as other real estate owned being held for investment or sale.The Company will rent the properties until it is economically beneficial to sell them. April 6, 2011 Page 2 The following is a discussion of how the Company evaluates the allowances by each of the categories: Commercial Loans Commercial loans are supported by loan files that are reviewed by the Company’s Loan Committee consisting of the senior officers prior to approval of the loans.The loan file includes a current appraisal of the property, photographs of the property, cash flow analysis, title reports, credit scores and other documents to support the value of the loan.The Company’s commercial loans are, with few exceptions, in the range of 40% to 60% loan to value (LTV) and in a first lien position on the properties. As of December 31, 2010, the Company had one impaired commercial loan which it carries at an unpaid principal balance of $439,794. The loan is secured by property in Scottsdale, Arizona that is in bankruptcy.The borrower’s intent is to sell the property in order to pay the Company all outstanding principal and interest on the loan.The bankruptcy court appointed a receiver and, on the basis of the receiver’s report, a fair market value of approximately $1,000,000 has been established for the property.By selling the property, the borrower will pay all outstanding obligations owed to the Company and avoid the loss of approximately $500,000 in equity still remaining in the property that would otherwise be forfeited if the property were foreclosed. Each quarter, management reviews the current commercial loans and determines if an allowance is required based on the Company’s actual experience of losses on impaired commercial loans.To date, the Company has not incurred any significant losses.As a result, management has determined that no allowance is required on the current commercial loans in its portfolio.The carrying value of all commercial loans is supported by appraisals and cash flow analysis of revenue received.Also, the Company has not accrued any interest income or capitalized any of the foreclosure costs on the impaired commercial loans. Residential Loans The Company is in the business of acquiring, underwriting, originating and selling mortgage loans to third party investors.During this process a current appraisal is obtained through Appraisal Management Company (AMC), an affiliate of the Company.AMC selects an appraiser that is not affiliated with the Company, thus eliminating the possibility of an affiliation between the buyer and the appraiser.The appraisal is included in the funding packet to support the value of the collateral.In addition, the underwriting process includes the use of fraud guard software, which utilizes an electronic valuation component that creates an additional reference point to verify that the appraised value is reasonable and in accordance with industry standards and guidelines. Any significant differences in valuation are investigated by using one of several automated valuation models, field reviews and desk reviews.If the underwriter is still uncomfortable with the value of the collateral, a second appraisal is requested and reconciled with the initial appraisal.As a result of the steps taken during the underwriting process, the Company believes the initial appraisal represents the fair market value of the property at the time of funding. April 6, 2011 Page 3 In the Company’s mortgage loan business, a certain number of loans that are originated are either not settled by third party investors or are repurchased by the Company during the year.The majority of these transactions occur within twelve months from the date of the initial appraisals of the collateral.Most of the reasons for the unsettled or repurchased loans are unrelated to the appraised value of the property; such reasons include, but are not limited to, insufficient income to qualify for the loan and errors in the funding file documentation. Due to the short time between the initial appraisal and the time of placing the mortgage loans in the Company’s portfolio, the Company believes that acquiring a new appraisal is a costly and unnecessary step.This is especially true as the current steps taken to ensure the accuracy of the initial appraisal have all but eliminated the need to repurchase loans due to overstated appraisals.However, if the reason for the Company being unable to settle the loan isrelatedto the questionable value of the collateral , the Company orders a new appraisal and reconciles the difference between the initial and new appraisal and provides an allowance, if necessary, to record the loan at the lower of cost or market. As of December 31, 2010, the Company had a residential loan portfolio of $60,285,273.Of these loans, there were $49,511,562 in active and performing loans and $10,773,711 in loans that were 90 days or more past due.The balance of impaired loans as of December 31, 2010 represented an improvement of $3,776,687 over the impaired loan balance as of December 31, 2009. Each week, the Company holds a loan delinquency committee meeting.Participants at the meeting include Scott Quist, Stephen Sill and Jeffrey Stephens, who are the President, Chief Financial Officer, and General Counsel, respectively, of the Company; Lynn Beckstead, Stephen Johnson and Garrett Sill, who are the President, Chief Operating Officer, and Chief Financial Officer, respectively, of SecurityNational Mortgage Company; and other key employees of the Company’s real estate, commercial loan and construction loan departments.The purpose of the meeting is to review all delinquent loans.During the meeting, the committee receives reports from the loan servicing officer and the commercial and construction loan officers about the status of individual delinquent loans. Their reports provide details of collection efforts on all loans that are delinquent 30 days or more. A loan becomes impaired once the loan servicing and the commercial and construction loan officers determine that collection efforts have been exhausted.This determination could be any time in the delinquency status between 30 to 120 days.The loan is then placed into foreclosure.Once in foreclosure anassessment is made by the Company’s regional real estate managers and mortgage servicing officers, which includes a review of the most recent appraisal, the location of the collateral, the physical condition of the property, including photographs of the property where available, tax assessments and current market for sales and rental income. April 6, 2011 Page 4 For the past three years, the Company’s management was of the opinion that the mortgage loan transactions in the market were not orderly because more than 20% of existing mortgage balances were greater than the then current equity in the homes and approximately one-third of the homes sold were from foreclosures. Management believed that requiring a new appraisal on the collateral would not be as accurate as its current assessment due to the disorderly nature of the real estate markets.This was in accordance with the release dated September 30, 2008 from the Securities and Exchange Commission that states as follows:“The results of disorderly transactions are not determinative when measuring fair value.The concept of fair value measurement assumes an orderly transaction between market participants.An orderly transaction is one that involves market participants that are willing to transact and allows for adequate exposure to the market.Distressed or forced liquidation sales are not orderly transactions, and thus the fact that a transaction is distressed or forced should be considered when weighing the available evidence.Determining whether a particular transaction is forced or disorderly requires judgment.” By letter dated March 11, 2009, the Utah Insurance Department, which oversees Security National Life Insurance Company (“Security National Life”), a wholly owned subsidiary of the Company, granted a permitted accounting practice to Security National Life.The permitted practice provided that Security National Life would not be required to obtain updated appraisals at the time of foreclosure on mortgage loans.Attached for your information is a copy of the March 11, 2009 letter from the Utah Insurance Department.Beginning in 2011, the Utah Insurance Department has withdrawn the permitted accounting practice and the Company is now obtaining appraisals to determine the fair value of its foreclosed properties. Prior to 2011, the Company based its fair value analysis in accordance with GAAP as described in ASC 310-10-35-22, ASC 820-10-35-32 and ASC 820-10-35-33.The Company believes that in an orderly market fair value will approximate the replacement cost of a home and the rental income provides a cash flow stream for investment analysis.The Company believes the highest and best use of the properties are as income producing assets since it is the Company’s intent to hold the properties as rental properties, matching the income from the investment in rental properties with the funds required for future estimated policy claims. Accordingly, the fair value determination will be weighted more heavily towards the rental analysis. It should be noted that for replacement cost, when determining the fair value of mortgage properties, the Company used Marshall & Swift, a provider of building cost information to the real estate construction industry. For the investment analysis, the Company used market data based upon its real estate operation experience and projected the present value of the net rental income over seven years. The Company used 60% of the projected cash flow analysis and 40% of the replacement cost to approximate fair value of the collateral.Based upon this assessment, allowances are established to cover any potential impairment losses.As of December 31, 2010, the allowance for impaired loans was $5,131,779, or 47.6% of the loans delinquent 90 days or more.Any unpaid investment income is written off directly to expense, and foreclosure costs are expensed as incurred.Attached for your information is a worksheet showing four examples of appraisals using this analysis to determine fair value.These examples are four of the Company’s larger foreclosed properties. April 6, 2011 Page 5 Each quarter, the Company also analyzes its current loan portfolio and determines the level of allowance needed for loans that are listed as current in the portfolio.The basis of the analysis places a higher weight on loans with high loan to value ratios, those that lack mortgage insurance, and certain loan types that have a higher percentage of default based on the Company’s experience.The Company has provided an allowance of $1,080,293 as of December 31, 2010. Each quarter, the Company makes a further analysis of the foreclosed properties to determine if any additional allowances are necessary by comparing national indexes of loan to value ratios by region to the Company’s loan to value ratios.Based upon the above procedures, the Company’s management believes that residential loans are reflected in the Company’s financial statements at the lower of cost or market in accordance with GAAP requirements. Construction Loans One of the Company’s financing activities is providing loans for the construction of residential properties.During the period ended December 31, 2010, the amount outstanding from construction loans was $18,436,495, representing a reduction of $6,591,586 from the period ended December 31, 2009.The slowdown in construction lending during the past year accounts for most of the reduction in construction loans. Construction lending is valued at actual cost incurred.As a home is built, the cost is accumulated and the builder or home buyer pays interest on the outstanding balance on the construction loan.Prior to a construction loan being approved, the Company’s loan committee reviews the loan documents and the plans for the home as well as the ability of the borrower to repay the loan and the value of the collateral being provided by the borrower.Loans are normally provided for 80% of the ultimate finished value.The Company is in a first lien position on the home and generally does not fund lot purchases.Also, the profit or residual amount of the loan to be paid to the builder is usually held until completion of the home.Throughout the construction process, the progress is inspected and approved by the Company with draws being allowed up to the amount completed at the time the draw is requested. Delinquent loans generally involve homes that have been completed and the borrower cannot obtain long term financing or has not sold an existing home and, as a result, cannot make the required payments.The Company follows the same procedures as outlined above under residential loans to provide allowances for loan losses.As of December 31, 2010, the Company had $3,079,513 in construction loans that were delinquent more than 90 days. An allowance for the delinquent loans has been set up in the amount of $740,000, or 24% of the delinquent loan balance. Based on the Company’s experience and historical loss rates on foreclosed loans, the Company has provided an allowance of $118,370 for the current construction loan portfolio.Unpaid interest and foreclosure fees are expensed and not included in the value of the property. April 6, 2011 Page 6 If you have any questions in regards to the foregoing information, please do not hesitate to call me at (801) 214-1060 or (801) 287-8171. Very truly yours, /s/ Stephen M. Sill Stephen M. Sill Vice President, Treasurer and Chief Financial Officer Security National Financial Corporation Mortgage Loan Aging Exhibit The following is a summary of the allowance for loan losses as a contra-asset account for the periods presented: Allowance for Credit Losses and Recorded Investment in Mortgage Loans For the Years Ended December 31, 2010, and 2009 Commercial Residential Residential Construction Total Allowance for credit losses: Beginning balance $
